Title: To George Washington from John Jay, 4–8 July 1788
From: Jay, John
To: Washington, George



Poughkeepsie [N.Y.] 4[–8] July 1788

I congratulate you my dear Sir! on the adoption of the constitution by Virginia. That Event has disappointed the Expectations of opposition here, which nevertheless continues pertinacious. The unanimity of the southern District, and their apparent Determination to continue under the wings of the union, operates powerfully on the minds of the opposite Party. The constitution constantly gains advocates among the People, and its Enemies in the Convention seem to be much embarrassed.
 

8 July 1788

We have gone thro’ the Constitution in a Committee of the whole—we finished yesterday Morning—The amendments proposed are numerous—how we are to consider them, is yet a Question, wh. a Day or two more must answer. a Bill of Rights has been offered with a view as they say of having it incorporated in the Ratification—The Ground of Rejection therefore seems to be entirely deserted—we understand that a committee will this Day be appointed to arrange the amendments—we learn from albany that an affray happened there on the 4 Inst: between the two parties, in which near thirty were wounded, some few very dangerously.
From what I have just heard the Party begins to divide in their opinions—some insist on previous conditional amendments—a greater number will be satisfied with subsequent conditional amendments, or in other words they are for ratifying the Constitution on Condition that certain amendments take place within a given Time—these circumstances afford Room for Hope. with

the greatest Respect & Esteem I am Dr Sir your affte & hble Servt

John Jay

